DETAILED ACTION
	This is the initial Office action for application 16/666,208 filed October 28, 2019, which is a continuation of application 15/223,518 filed July 29, 2016 (now US Patent 10,456,315).  Claims 1-11, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for anchoring” recited in claim 8 appears to be an attempt to invoke 35 USC 112(f) interpretation of the claims.  However, the specification is unclear about which structures define the “means for anchoring”.  As best can be understood, the specification teaches that the resistance bands (understood to be the claimed resistance cables) are anchored to a stationary surface such as a door (page 9, lines 18-19), the resistance bands are stretched between a lower frame assembly and an upper frame assembly (page 11, lines 10-11), wherein the lower frame assembly comprises rollers, a bracket support bar, and a bracket and the upper frame assembly comprises rollers, roller tracks, brackets, a roller support bar, and a bracket support bar (page 11, lines 4-7), the resistance bands extend from the lower frame assembly or anchor brackets, through extension arm bracket and along the length of extension arms, and are engaged with extension arm rollers (page 14, lines 13-16).  In other words, the resistance bands (or cables) are anchored to the door via numerous structures of the apparatus such that it is unclear which structures are encompassed by the claimed “means for anchoring”.  Further, the claim 8 does not specify to what the resistance cables are anchored to such that it is unclear if the “means for anchoring” is referring to a stationary surface as disclosed in the specification.  For examination purposes, the “means for anchoring” will be interpreted as any of the various disclosed structures used to the secure the resistance bands (cables) to a stationary surface such as a door or equivalent structures.  Equivalent structures may include those that perform the function specified in the claim, structures that are not excluded by any specific definition provided in the specification for an equivalent, or is a structural equivalent of the corresponding element disclosed in the specification.  See MPEP 2183. 
The limitations “first attachment means” and “second attachment means” recited in claim 8 also appear to be an attempt to invoke 35 USC 112(f) interpretation of the claims.  Since Applicant appears to have met the limitations set forth in MPEP § 2181, the examiner has turned to the specification for clarification.  However, the specification is unclear about which structures define the “attachment means”.  As best can be understood, the specification teaches that the neck harness (understood to be the claimed collar) comprises harness straps which may be coupled to harness rings which are coupled to harness clips which are removably coupled to resistance band connectors (page 15, line 20 – page 16, line 2) or the harness straps may be directly coupled to the harness clips or directly coupled to the resistance band connectors (page 16, lines 2-3).  However, it is unclear if the claimed “attachment means” are intended to encompass the harness rings, the harness clips, and/or the resistance band connectors.  For examination purposes, the claimed “first attachment means” and “the second attachment means” will be interpreted to include any one of harness rings, harness clips, resistance band connectors, combinations thereof, or equivalent structures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the anchoring means” in lines 3 and 4; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the anchoring means” will be interpreted as “the means for anchoring” as previously recited in line 2 of claim 8.
Claim 11 recites the limitation “the two or more resistance bands”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the two or more resistance bands” will be interpreted as “the two or more resistance cables” as previously recited in claim 8.
Claims 9 and 10 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson Jr. et al. (US 3,750,658) in view of Fisher (US 2014/0046371).
Regarding claim 8, Dawson discloses an apparatus (traction device 10) for spinal decompression therapy comprising a means for anchoring (transverse bar 34) two or more resistance straps, two or more resistance straps (load bearing webbing members 27, 28) selectively coupled to the means for anchoring (34), the two or more resistance straps (27, 28) being coupled to the means for anchoring (34) and spaced apart from each other in the range of about eight inches to about 36 inches (members 27, 28 are located adjacent to members 17, 18 which are 14 inches apart such that members 27, 28 would correspondingly be about 14 inches apart which is between about 8 inches to 36 inches), and a collar (harness 11) having a first attachment means and a second attachment means (pair of D-rings or clevis members 17, 18) selectively attached to the two or more resistance straps (27, 28), the collar (11) being configured to be selectively coupled around the head of a user (Figs. 1-3; column 2, lines 35-41; column 3, lines 8-25).
However, Dawson fails to teach that the resistance straps are cables.
Fisher discloses an analogous spinal decompression device (decompression device 10) comprising two or more resistance cables (load lines 18, 24 may be formed as straps, ropes, cords, and the like (¶ 0022).
Therefore, it would have been obvious to try to one of ordinary skill in the art, before the effective filing date of the invention, to modify the resistance straps of the apparatus taught by Dawson to be formed as cables as taught by Fisher as being a suitable alternative to straps for providing improved resistance to tearing. 
Regarding claim 9, Dawson discloses that the two or more resistance straps (27, 28) are capable of applying variable resistance to the collar (11) when engaged by the user (the user can control the amount of traction applied using their own body weight; column 1, lines 54-57).
Regarding claim 10, Dawson discloses that the two or more resistance straps (27, 28) are capable of dynamically applying resistance to the collar (11) in response to the position of the user (resistance will be dependent on the position of the user and how hard the user pulls; Fig. 1).
Regarding claim 11, Dawson discloses that the two or more resistance straps (27, 28) are operable to apply resistance to the collar (11) in a 360 degree range of motion according to the position of the user (Figs. 1-3).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-16 of prior US Patent 10,456,315.  This is a statutory double patenting rejection.
The limitations are claim 1 are identical to claim 10 of US Patent 10,456,315.
The limitations are claim 2 are identical to claim 11 of US Patent 10,456,315.
The limitations are claim 3 are identical to claim 12 of US Patent 10,456,315.
The limitations are claim 4 are identical to claim 13 of US Patent 10,456,315.
The limitations are claim 5 are identical to claim 16 of US Patent 10,456,315.
The limitations are claim 6 are identical to claim 14 of US Patent 10,456,315.
The limitations are claim 7 are identical to claim 15 of US Patent 10,456,315.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/14/2022